



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective the 1st day of January,
2011 by and between DIRECT INSITE CORP., a Delaware corporation (hereinafter the
"Company"), and Matthew E. Oakes, an individual residing at 1977 Gulf Shore
Boulevard North, Unit 206, Naples, Florida  34102 (hereinafter referred to as
"Oakes").


W I T N E S S E T H:


WHEREAS, the Company desires to enter into this Agreement with Oakes; and


WHEREAS, Oakes desires to enter into this Agreement with the Company;


NOW, THEREFORE, it is agreed as follows:


1.           Prior Agreements Superseded.  This Agreement supersedes any
services, consulting or other agreements, oral or written, entered into between
Oakes and the Company prior to the date of this Agreement except for stock
options and restricted stock or other equity-based awards previously granted to
Oakes, which stock options and awards shall continue in full force and effect,
under the terms and conditions effective when they were issued.


2.           Services.  The Company hereby agrees to employ Oakes and Oakes
hereby agrees to continue serving as President and Chief Operating Officer of
the Company, with commensurate responsibilities.  Oakes shall serve in similar
capacities of such of the subsidiary corporations of the Company as may be
selected by the Board without additional compensation. Notwithstanding the
foregoing, it is understood that the duties of Oakes during the performance of
services shall not be inconsistent with his position and titles as President and
Chief Operating Officer of the Company.  Any change in responsibilities would be
negotiated and provided in a mutually agreed contract or contract revision.


3.           Term.  Subject to earlier termination on the terms and conditions
hereinafter provided, the term of this Agreement shall cover the period January
1, 2011 through and ending on December 31, 2012.
 

 
 
 

--------------------------------------------------------------------------------

 

4.           Compensation.  For all services rendered by Oakes under this
Agreement, compensation shall be paid to Oakes as follows:


(a)            Oakes shall receive $16,667 per month ($200,000 per year) as base
salary, which shall be reviewed by the Company each year, and shall be subject
to such increases (but not decreases) as the Company may determine, taking into
consideration, among other things, the Company’s and the Employee’s performance
during the preceding year as well as increases in the cost of living and other
factors (“Base Salary”).  Oakes shall be eligible to receive an annual incentive
bonus (“Annual Bonus”), with a target bonus equal to 30% of Base Salary.  80% of
the Annual Bonus shall be based on the Company’s attainment of revenue growth
and cash flow from operations as set forth in its annual commitment plan
approved by the Board of Directors that will include a threshold opportunity of
50% of attainment and a maximum payout of 150% of attainment.  20% of the Annual
Bonus will be based on individual objectives as determined by the Compensation
Committee of the Board.  As used in this Agreement, “Base Salary” shall refer to
the Base Salary as may be increased from time to time hereunder.  Any Annual
Bonus shall be paid not later than the fifteenth (15th) day of the third (3rd)
month after the conclusion of the fiscal year with respect to which it is
earned.


(b)           Equity grants in 2011 and 2012 will be based on an assessment of
performance in early- to mid- 2011 and 2012, respectively.


(c)           Oakes shall be entitled to fully participate in all benefit
programs available to executive employees of the Company during his employment
with the Company.


5.           Expenses.  (a) Oakes shall be provided the use of an automobile and
payment of related expenses.  (b) Oakes shall be reimbursed for all other
out-of-pocket office expenses reasonably incurred by him in the performance of
his duties hereunder. All expenses due hereunder shall be paid or reimbursed to
Oakes within 30 days after receipt by the Company of documentation therefor.


6.           Termination of Employment.  Oakes’s employment with the Company and
this Agreement shall terminate upon the earliest of the following events:  (i)
Oakes’s termination of employment by the Company without “cause” (as defined
below); (ii) Oakes’s resignation from employment with the Company for “good
reason” (as defined below); (iii) Oakes’s death, (iv) Oakes’s “disability” (as
defined below); (v) Oakes’s termination of employment by the Company for
“cause”;  (vi) Oakes’s voluntary resignation from employment with the Company
without “good reason”; or (vii) the non-renewal of this Agreement upon its
termination on December 31, 2012.


7.           Severance Benefits.  Oakes shall be entitled to the severance
benefits provided for in subsection (c) hereof in the event of his termination
of employment by the Company without “cause” (as defined below) or in the event
of his resignation from employment with the Company for “good reason” (as
defined below).  In such event, Oakes shall have no duty to mitigate damages
hereunder.  Oakes and the Company acknowledge that the foregoing provisions of
this paragraph 7 are reasonable and are based upon the facts and circumstances
of the parties at the time of entering into this Agreement, and with due regard
to future expectations.
 

 
 
2

--------------------------------------------------------------------------------

 
(a) For purposes of this Agreement, the term “cause” shall mean:


(i)            Oakes’s willful and continued refusal to endeavor in good faith
to substantially perform his duties under this Agreement (other than any such
failure resulting from his incapacity due to physical or mental illness) after
demand for substantial performance is delivered to Oakes by the Board which
specifically identifies the manner in which the Board believes Oakes has not
substantially performed his duties.


(ii)           Any act of fraud, embezzlement or theft finally determined by a
court of competent jurisdiction to have been committed by Oakes whether or not
in connection with his duties or in the course of his performance as defined in
this Agreement, which substantially impairs his ability to perform his duties
hereunder.


(iii)           Any willful disclosure by Oakes of any material confidential
information or trade secrets of the Company or its affiliates.


For purposes of this paragraph, no act or failure to act on Oakes’s part shall
be considered “willful” unless done, or omitted to be done, by Oakes not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.  Further, any act or failure to act based upon
authority given by the Board or the written advice of counsel to the Company
shall be conclusively deemed to be done or omitted to be done by Oakes in “good
faith” and in the best interest of the Company and shall not constitute “cause”
for purposes of this paragraph.


Notwithstanding the foregoing, Oakes shall not be deemed to have been terminated
from employment for “cause” unless and until there shall have been delivered to
him a copy of a written notice of termination of employment from the Board after
the Company has given reasonable written notice to Oakes detailing the specific
cause events and a period of not less than 30 days following receipt of such
notice to cure such event and if such event is not so cured, an opportunity for
Oakes with his counsel to be heard before the members of the Board finding that
in the good faith opinion of such members of the Board that Oakes was guilty of
the conduct set forth in clauses (i), (ii), (iii) or (iv) of this paragraph and
specifying the particulars thereof in detail.


(b)             For purposes of this Agreement, Oakes shall have “good reason”
to terminate his employment with the Company for the following circumstances:




 
3

--------------------------------------------------------------------------------

 


(i)
the Company removes Oakes from either the position of President or Chief
Operating Officer;
   
(ii)
material diminution in compensation as defined in paragraph 4(a) of this
Agreement;
   
(iii)
material diminution in Oakes’s authority, duties, or responsibilities;
   
(iv)
material diminution in Oakes’s budget authority;
   
(v)
material breach of this Agreement by the Company; or
   
(vi)
material change in geographic location at which Oakes is required to  perform
services.



provided, however, that (i) Oakes shall provide notice to the Company of the
“good reason” condition within 90 days after the initial existence of the
condition, and (ii) the Company shall be given at least 30 days to cure such
“good reason” condition.


(c)            The severance benefits to be paid to Oakes in the event of his
termination of employment without “cause “or his resignation from employment for
“good reason” shall consist of:


i) (x) A lump sum cash payment, payable upon Oakes’s termination of employment,
equal to 1.3 times his annual Base Salary;   (y) immediate vesting of all
Company stock options, restricted stock and other outstanding equity based
awards; and (z) a lump sum, cash payment, payable upon Oakes’ termination of
employment, equal to (I) Oakes annual automobile cost (including related
expenses), based on such costs for the preceding 12 months, and (II) 12 months
Cobra coverage.


ii) All “Accrued Obligations,” comprised of (w) Base Salary through the date of
termination of employment, payable on the first payroll date coincident with or
next following the date of employment termination, (x) any unpaid Annual Bonus
with respect to any fiscal year of the Company completed prior to the date of
termination of employment (except upon an involuntary termination of employment
for “cause” or the existence of “cause” and prior to payment is found following
a voluntary termination of employment), payable on the first payroll date
coincident with or next following the date of employment termination, (y) all
accrued and vested benefits under employee pension (including 401(k)) and
welfare plans in which Oakes participates, in accordance with applicable plan
terms, and (z) unreimbursed business expenses, including those set forth in
paragraph 5 of this Agreement, incurred through the termination of employment
date, in accordance with the Company’s business expense reimbursement policy.
 

 
 
4

--------------------------------------------------------------------------------

 


(d)  To the extent applicable, it is intended that this Agreement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be interpreted in a manner
consistent with this intent. Notwithstanding anything else contained herein to
the contrary, any payment that constitutes a “deferral of compensation” subject
to Section 409A of the Code required to be made to Oakes hereunder upon his
termination of employment (including any payment pursuant to this paragraph 7)
shall, if Oakes is a “specified employee” within the meaning of Section 409A of
the Code at the time of such termination, be made promptly on the earlier of (i)
the six month anniversary of Oakes’s date of termination of employment, and (ii)
his death, in each case to the extent necessary to avoid imposition on Oakes of
any tax penalty imposed under Section 409A of the Code.  Amounts payable under
this Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A of the Code to the extent provided in the exceptions in Treasury
Regulations §§1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)), other applicable
provisions of Treasury Regulations §1.409A-1 through A-6, and any other
applicable exceptions as may be in effect from time to time under Section 409A
of the Code.  Solely for purposes of determining the time and form of payments
due Oakes under this Agreement (including any payments due under paragraph 7 of
this Agreement or otherwise in connection with his termination of employment
with the Company), Oakes shall not be deemed to have incurred a termination of
employment unless and until he shall incur a “separation from service” within
the meaning of Section 409A of the Code. To the extent that the Company and
Oakes determine that any provision of this Agreement could reasonably be
expected to result in Oakes’s being subject to the payment of interest or
additional tax under Section 409A, the Company and Oakes agree, to the extent
reasonably possible as determined in good faith, to amend this Agreement,
retroactively, if necessary, in order to avoid the imposition of any such
interest or additional tax under Section 409A of the Code in a manner that
preserves Oakes’s economic interests prior to such imposition. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Oakes’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


8.             Death.  In the event of Oakes’s termination of employment due to
his death, he or his estate (as the case may be) shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Oakes up
to the employment termination date divided by the number of days in the
year.  In addition, all of Oakes’s Company stock options, restricted stock, and
other outstanding equity based awards shall immediately vest upon Oakes’s
employment termination by reason of death.  Any prorated Annual Bonus shall be
paid at such time as the bonus would have been paid hereunder had Oakes’s
employment continued through the Annual Bonus payment date.
 

 
 
5

--------------------------------------------------------------------------------

 
9.             Disability.  In the event of Oakes’s termination of employment
due to his “disability” (as defined below), he shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Oakes up
to the employment termination date divided by the number of days in the
year.  In addition, all of Oakes’s Company stock options, restricted stock, and
other outstanding equity based awards shall immediately vest upon Oakes’s
employment termination by reason of “disability.”  For purposes of this
Agreement, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.  Any prorated Annual Bonus shall be paid at such time
as the bonus would have been paid hereunder had Oakes’s employment continued
through the Annual Bonus payment date.


10.           Termination for Cause or without Good Reason.  In the event of
Oakes’s termination of employment by the Company for “cause” (as defined above)
or Oakes’s voluntary resignation from employment with the Company without “good
reason” (as defined above), Oakes shall be entitled to receive the Accrued
Obligations pursuant to paragraph 7(c)(ii) of this Agreement.


11.           Non-Renewal of Agreement.   In the event this Agreement terminates
on December 31, 2012 and is not renewed, Oakes will be entitled to the Accrued
Obligations pursuant to paragraph 7(c)(ii) of this Agreement.


12.           Non-Competition.


(a)           Oakes agrees that during his employment with the Company and, if
qualified for severance payments as described in paragraph 7 (c)(i) of this
Agreement, during the term of the severance payments, he will not, without the
prior written approval of the Board, directly or indirectly, through any other
individual or entity, (i) become an officer or employee of, or render any
services (including consulting services) to, any competitor of the Company, (ii)
solicit, raid, entice or induce any customer of the Company to cease purchasing
goods or services from the Company or to become a customer of any competitor of
the Company, and Oakes will not approach any customer for any such purpose or
authorize the taking of any such actions by any other individual or entity, or
(iii) solicit, raid, entice or induce any employee of the Company, and Oakes
will not approach any such employee for any such purpose or authorize the taking
of any such action by any other individual or entity.  However, nothing
contained in this paragraph 12 shall be construed as preventing Oakes from
investing his assets in such form or manner as will not require him to become an
officer or employee of, or render any services (including consulting services)
to, any competitor of the Company.
 

 
 
6

--------------------------------------------------------------------------------

 
(b)           During Oakes’s employment with the Company and at all times
thereafter, Oakes shall not disclose to any person, firm or corporation other
than the Company any trade secrets, trade information, techniques or other
confidential information of the business of the Company, its methods of doing
business or information concerning its customers learned or acquired by Oakes
during Oakes’s relationship with the Company and shall not engage in any unfair
trade practices with respect to the Company.


13.           Enforcement.


(a)           The necessity for protection of the Company and its subsidiaries
against Oakes’s competition, as well as the nature and scope of such protection,
has been carefully considered by the parties hereto in light of the uniqueness
of Oakes’s talent and his importance to the Company.  Accordingly, Oakes agrees
that, in addition to any other relief to which the Company may be entitled, the
Company shall be entitled to seek and obtain injunctive relief (without the
requirement of any bond) for the purpose of restraining Oakes from any actual or
threatened breach of the covenants contained in paragraph 12 of this Agreement.


(b)           If for any reason a court determines that the restrictions under
paragraph 12 of this Agreement are not reasonable or that consideration
therefore in adequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 12 as will
render the restrictions valid and enforceable.


14.            Notices.  Any notice to be given to the Company or Oakes
hereunder shall be deemed given if delivered personally or mailed by certified
or registered mail, postage prepaid, to the other party hereto at the following
addresses:


To the Company:
Direct Insite Corp.
 
80 Orville Drive
 
Bohemia, New York 11716
   
Copy to:
David H. Lieberman, Esq.
 
Beckman, Lieberman & Barandes, LLP
 
116 John Street
 
Suite #1313
 
New York, New York 10038
   
To: Oakes:
Matthew E. Oakes
 
1977 Gulf Shore Boulevard North
 
Unit 206
 
Naples, Florida  34102
   
Copy to:
matthew.oakes@directinsite.com
         
And
     
Gary Simon, Esq.
 
Hughes Hubbard & Reed LLP
 
One Battery Park Plaza
 
New York, New York 10004

 
 
 
7

--------------------------------------------------------------------------------

 

 
Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.


15.           Attorneys Fees.  The Company shall reimburse Oakes for his
reasonable attorney’s fees and expenses incurred in connection with entering
into this Agreement.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns, and upon Oakes,
his heirs, executors, administrators and legal representatives.  No party may
assign this Agreement without first obtaining the written consent of the other
party hereto.  The Company may assign this Agreement to any successor to all or
substantially all of its assets, provided, however, that the Company shall
require such successor to expressly assume and agree to perform this Agreement
to the same manner and to the same extent that the Company would be required to
perform it if no such succession has taken place.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties except as specifically otherwise indicated herein.


18.       Jurisdiction and Venue.  It is hereby irrevocably agreed that all
disputes or controversies between the Company and  Oakes arising out of, in
con­nection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the City of New York, County
of New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Asso­ciation to be conducted before three arbitrators, who shall all
be either  attorney(s) or retired judge(s) licensed to practice law in the State
of New York. York, New York. Any award made by such arbitrators shall be binding
and conclusive for all purpose thereof and may be entered as a final judgment in
any court of competent jurisdiction. The parties also agree that judgment may be
entered on the arbitrator's award by any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court located in the City of New
York, County of New York, or in the State of New York for this purpose. The cost
and expenses of such arbitration shall be borne in accordance with the
determination of the arbitrators and may include reasonable attorney’s fees,
however, Oakes’s maximum liability for costs and fees shall not exceed $5,000.
Each party hereby further agrees that service of process may be made upon it by
registered or certified mail or personal service at the address provided for
herein. In the event of any material breach of this Agreement by the Company,
when no material breach has occurred by Oakes, actual damages would be difficult
to determine, and the parties, therefore, agree that as liquidated damages Oakes
shall be entitled to receive the balance of the compensation/ payments and
benefits specified in paragraph 7(c) of this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
19.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Florida.


20.           Indemnification. The Company indemnifies Oakes to the maximum
extent  permitted by law and to the maximum extent permissible for all
activities taken since he has been involved with the Company and for 5 years
after his termination of employment hereunder in accordance with
the  Indemnification Agreement executed between Oakes and the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.


DIRECT INSITE CORP.


By:  /s/ Michael Beecher
Michael Beecher / Chief Financial Officer






/s/ Matthew E. Oakes
Matthew E. Oakes
 
 
 
9

--------------------------------------------------------------------------------

 